Citation Nr: 0116632	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for degenerative disc disease at C5-C6 with 
degenerative arthritis for the period July 17, 1990, to March 
13, 1993.

2.  Entitlement to a disability rating in excess of 
20 percent for degenerative disc disease at C5-C6 with 
degenerative arthritis effective March 13, 1993.

3.  Entitlement to a compensable disability rating for 
lumbosacral strain for the period July 17, 1990, to January 
4, 1997.

4.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain effective January 4, 1997.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1964 to May 1968.

In an August 1997 decision the Board of Veterans' Appeals 
(Board) granted service connection for traumatic degenerative 
joint and disc disease of the cervical spine and lumbar 
strain.  Prior to the Board's August 1997 decision, the 
veteran had asserted that he was unable to maintain 
employment due to his low back and neck symptoms.  In 
effectuating the Board's decision, the Department of Veterans 
Affairs (VA) Regional Office (RO), in a September 1997 rating 
decision, assigned a zero percent rating for the cervical 
spine disorder from July 17, 1990, to March 13, 1993, and a 
20 percent rating effective March 13, 1993.  The RO also 
assigned a zero percent rating for lumbar strain from July 
17, 1990, to January 4, 1997, and a 20 percent rating 
effective January 4, 1997.  The RO did not address the issue 
of the veteran's entitlement to an extra-schedular rating, or 
a total rating based on individual unemployability.  
38 C.F.R. §§ 3.321, 4.16 (2000).

The veteran perfected an appeal of the ratings assigned for 
the neck and low back disabilities, including the issue of 
the effective dates assigned for the 20 percent ratings.  In 
his January 1998 notice of disagreement he specifically 
expressed his intent to claim entitlement to a total rating 
based on individual unemployability.  In the September 1998 
statement of the case the RO provided the veteran the 
regulations pertaining to the assigned ratings, including the 
regulation regarding extra-schedular ratings, 38 C.F.R. 
§ 3.321.  The RO did not address the issue of entitlement to 
an extra-schedular rating, or provide the veteran the 
regulation pertaining to a total rating based on 
unemployability, 38 C.F.R. § 4.16.

In his September 1998 substantive appeal the veteran 
continued to express disagreement with the rating assigned 
for the neck and low back disabilities, and to assert that he 
was entitled to a total rating based on unemployability.  
Because he had submitted an informal claim for a total rating 
in conjunction with his claim for service connection, and 
expressed disagreement with the RO's failure to assign such a 
rating in his notice of disagreement and substantive appeal, 
the Board finds that the veteran has perfected an appeal of 
the RO's failure to assign a total rating and that the issues 
now before the Board include that issue.  See Isenbart v. 
Brown, 7 Vet. App. 537, 541 (1995), recon. denied July 25, 
1995 (a notice of disagreement can be based on the RO's 
failure to adjudicate an issue); see also Archbold v. Brown, 
9 Vet. App. 124 (1996) (a substantive appeal following a 
notice of disagreement is sufficient to perfect the appeal; 
it need not be filed after the statement of the case); see 
also Colayong v. West, 12 Vet. App. 524 (1999) (if the 
veteran has asserted that the schedular rating is inadequate, 
the Board's purview encompasses the issue of entitlement to 
an extra-schedular rating).

The veteran's appeal was previously before the Board in March 
1999, at which time the Board remanded the case to the RO for 
additional development.  While the appeal was pending at the 
RO, in a December 1999 rating decision the RO increased the 
rating for the cervical spine disability from zero to 
10 percent for the period from July 17, 1990, to March 13, 
1993.  The veteran contends that he is entitled to a higher 
rating during that period.

The development requested by the Board in the March 1999 
remand included the issuance of a supplemental statement of 
the case that contained the regulations pertaining to 
entitlement to a total rating based on individual 
unemployability.  The RO failed to issue the supplemental 
statement of the case as instructed, and in November 1999 
again denied entitlement to a total rating based on 
unemployability.  In January 2000 the veteran again expressed 
disagreement with the determination, but the RO did not 
respond to the notice of disagreement.  This issue is, 
therefore, again being remanded to the RO for the proper 
development, re-adjudication, and compliance with due process 
requirements.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, the veteran is entitled to compliance 
with the Board's remand instructions).

In the November 1999 rating decision the RO also denied 
entitlement to a compensable rating for a left axilla 
laceration scar.  The veteran included that issue in his 
January 2000 notice of disagreement.  That issue is also, 
therefore, being remanded to the RO for the issuance of a 
statement of the case and to give the veteran the opportunity 
to submit a substantive appeal.

In a September 1998 substantive appeal the veteran indicated 
that he had left foot and left knee disorders secondary to 
the service-connected lumbosacral strain.  The RO has not yet 
addressed that issue, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  For the period July 17, 1990, to March 13, 1993, the 
degenerative disc disease at C5-C6 with degenerative 
arthritis was manifested by complaints of pain, with no 
documented limitation of motion.

3.  Since March 13, 1993, the degenerative disc disease at 
C5-C6 with degenerative arthritis has been manifested by 
complaints of pain, a 25-30 percent loss of motion, and 
muscle spasm, with no evidence of neurological impairment, 
productive of no more than moderate disability.

4.  For the period July 17, 1990, to March 13, 1993, the 
lumbosacral strain was manifested by complaints of pain, with 
no objective evidence of low back pathology.

5.  From March 13, 1993, to January 4, 1997, the lumbosacral 
strain was manifested by complaints of pain and X-ray 
evidence of arthritic changes, with no evidence of limited 
motion or muscle spasm.

6.  Since January 4, 1997, the lumbosacral strain has been 
manifested by complaints of pain, stiffness, and limited 
motion, and mild muscle spasm, productive of no more than 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for degenerative disc disease at C5-C6 with 
degenerative arthritis were not met for the period July 17, 
1990, to March 13, 1993.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991), as amended by The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5290 (2000).

2. The criteria for a disability rating in excess of 
20 percent for degenerative disc disease at C5-C6 with 
degenerative arthritis are not met effective March 13, 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5290, and 5293 (2000).

3.  The criteria for a compensable disability rating for 
lumbosacral strain were not met for the period July 17, 1990, 
to March 13, 1993.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991), as amended by The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.400, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2000).

4.  The criteria for a 10 percent disability rating for 
lumbosacral strain were met effective March 13, 1993.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991), as amended by 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, and 5295 
(2000).

5.  The criteria for a disability rating in excess of 
20 percent for lumbosacral strain are not met effective 
January 4, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292, and 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in November 1965 the 
veteran fell from a ship to a fuel barge during fueling of 
the ship, resulting in a fracture of the left humerus.  While 
hospitalized for treatment of the fracture he complained of 
back pain, but an X-ray study revealed no abnormalities.  The 
service medical records, including the report of his April 
1968 separation examination, make no further reference to any 
complaints or clinical findings pertaining to the back or 
neck.

The veteran initially claimed entitlement to compensation 
benefits in January 1990, at which time he did not report 
having incurred an injury to the back or neck during service.  
The RO provided him a VA medical examination in April 1990, 
during which he reported being treated for shoulder, neck, 
and elbow pain.  The examiner documented the residuals of the 
left shoulder injury, but made no clinical findings regarding 
the neck or back.  In a June 1990 rating decision the RO 
granted service connection for the residuals of a fracture of 
the proximal left humerus and a laceration scar on the left 
axilla, both rated as zero percent disabling.  

VA treatment records show that in January 1990 the veteran 
complained of pain in the cervical spine.  An X-ray study at 
that time revealed no abnormalities, with the exception of a 
loss of lordosis indicative of muscle spasm.  The January 
1990 treatment record does not document any other complaints 
or clinical findings pertaining to the neck.

In a statement received at the RO on July 17, 1990, the 
veteran asserted that the left shoulder symptoms had caused 
problems with his back and neck.  He also expressed 
disagreement with the rating assigned for the residuals of 
the in-service humerus fracture.  In an August 1990 rating 
decision the RO denied entitlement to service connection for 
neck and back disabilities on the basis that the medical 
evidence did not indicate that the veteran currently had the 
claimed disabilities.  In a November 1990 rating decision the 
RO increased the rating for the residuals of the humerus 
fracture from zero to 10 percent based on the provisions of 
38 C.F.R. § 3.324.

The VA treatment records indicate that in January 1991 the 
veteran complained of back and neck pain, which was assessed 
as questionable degenerative joint disease.  The physician 
noted that the veteran was attempting to increase his 
service-connected disability.  In July 1991 the veteran 
reported an increase in neck and back pain over the previous 
couple of months.  He again reported having neck and back 
pain in April 1992.  The treatment records do not otherwise 
document any findings pertaining to the back or neck.

The RO provided the veteran an additional orthopedic 
examination in December 1991, the report of which does not 
document any complaints or clinical findings pertaining to 
the neck or back.  Based on the results of the examination, 
in January 1992 the RO increased the rating for the left 
shoulder disability from 10 to 20 percent due to moderate 
limitation of motion of the joint.

In March 1992 the veteran submitted a notice of disagreement 
with the denial of service connection for neck and back 
disorders, which the RO treated as a new claim, in that the 
statement was submitted more than one year following the 
August 1990 denial of service connection.  38 U.S.C.A. 
§ 7105.  In a February 1993 rating decision the RO again 
denied entitlement to service connection for back and neck 
disorders, without any consideration as to whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  The veteran perfected an appeal of the 
February 1993 decision.

In conjunction with a VA orthopedic examination conducted on 
March 13, 1993, the veteran reported having injured his 
cervical spine as a result of falling off the ship while in 
service, for which he did not receive any treatment.  He also 
reported having increasing stiffness in the cervical spine 
since then.  At the time of the examination he was working as 
a truck driver.

Examination of the cervical spine showed what the examiner 
described as a 25-30 percent loss of motion with pain on the 
extremes of motion.  A neurological examination of the upper 
extremities was within normal limits, and an X-ray study 
revealed degenerative disc disease at C6-C7 and new bone 
anteriorly.  An X-ray study of the lumbar spine disclosed 
sacralization of L5 and minimal to mild degenerative joint 
disease with spurring, a reduction in lordosis consistent 
with muscle spasm, and disc space narrowing.  The examiner 
did not document any findings pertaining to the back, but 
provided a diagnosis of degenerative disc disease and 
osteoarthritis of C6-C7.  The examiner stated that he found 
no evidence contrary to the veteran's assertion that he 
injured his neck at the same time that he fractured the left 
humerus, and that such an injury was "conceivable."  The 
examiner made that assessment without any reference to the 
service medical records, and indicated that the relationship, 
if any, should be determined by the adjudicating official 
based on the evidence in the service medical records.

The veteran provided testimony at an RO hearing in June 1993.  
He then testified that he struck his back on a piece of metal 
when falling off the ship in 1965, resulting in a contusion 
to his back, and that he complained of back pain for several 
days while hospitalized for treatment of the humerus 
fracture.  When asked whether he continued to have back pain 
after being released from the hospital, he stated that he did 
so, to a degree, but not as severe as when hospitalized.  He 
also testified that he had some problems with his back after 
his arm was healed, but that the problems became worse as he 
got older.

He stated that he had sought treatment from his family 
physician for his back pain, but that the physician 
attributed his complaints to age.  His current problems were 
initially diagnosed when he started going to the VA medical 
center (MC) in January 1990.  He did not indicate that he had 
complained of neck pain while in service, but that his neck 
problems increased prior to claiming compensation benefits in 
1990, and he was unable to say when the problems began.  He 
stated that his neck problems got steadily worse over the 
previous ten years.  He could not remember having neck 
problems more than ten years previously, but stated that he 
had problems with his back for at least the previous 
20 years.

During a VA orthopedic examination conducted January 4, 1997, 
the veteran again reported having injured his neck and back 
when falling off the ship in 1965.  He complained of 
increasing pain and stiffness in the neck, limited rotation 
of the head to the right, and pain and stiffness in the 
lumbar spine.  He was unable to sit for more than 15 minutes 
or stand for more than one half hour.

Examination of the cervical spine disclosed moderate spasm of 
the paravertebral muscles, rotation of the neck to 45 degrees 
on the right and 80 degrees on the left, forward flexion to 
within one centimeter of the chest, and extension to 
40 degrees above the horizon.  In the upper extremities the 
deep tendon reflexes were 2+ and symmetrical and muscle 
strength was 5/5.  Radiographs of the cervical spine showed 
narrowing of the C5-C6 disc space.

Examination of the lumbar spine also disclosed mild spasm of 
the paravertebral muscles.  The range of motion was to 
80 degrees of forward flexion; extension of zero degrees; and 
15 degrees of lateral flexion, bilaterally.  Deep tendon 
reflexes were 2+ and symmetrical at the knees and 1+ and 
symmetrical at the ankles.  The straight leg raising test was 
negative.  

The examiner provided diagnoses of degenerative disc disease 
of the cervical spine at C5-C6 with limited motion, 
moderately symptomatic; and chronic lumbosacral strain, 
moderately symptomatic.  He stated that the 40-foot fall from 
the deck of the aircraft carrier, and hitting a steel plate 
on the barge below, could certainly explain the injury to the 
veteran's cervical and lumbar spine and that, in his opinion, 
the injuries were most likely service-connected.  The report 
of the examination does not indicate that the examiner had 
access to the claims file prior to rendering that opinion.

Based on the evidence shown above, in the August 1997 rating 
decision the Board determined that traumatic degenerative 
joint and disc disease of the cervical spine and lumbar 
strain were incurred in service.  In effectuating that 
decision the RO determined that the medical evidence did not 
document any evidence of cervical spine disability prior to 
the March 1993 examination, which showed moderate limitation 
of motion.  The RO also found that the evidence showed only 
mild, subjective complaints pertaining to the back prior to 
the January 1997 examination, and that that examination 
revealed evidence of muscle spasm on extreme forward bending, 
which supported a 20 percent rating as of the date of the 
examination.

In his January 1998 notice of disagreement the veteran 
asserted that his disabilities warranted compensable ratings 
effective in July 1990, and ratings greater than 20 percent 
effective in March 1993 and January 1997, respectively.

VA treatment records indicate that the veteran received 
physical therapy for neck and back pain from February through 
March 1998.  Examination by his treating physician in April 
1998 disclosed neck stiffness, but no neurological 
abnormalities, and examination of the back was negative.

In conjunction with his appeal, the RO provided the veteran 
an additional VA orthopedic examination in June 1998, which 
included a review of his claims file and service medical 
records.  The examiner noted at that time that the service 
medical records made no reference to the veteran having 
injured his neck or back during the fall in 1965, and that no 
problems were noted at the time of his separation 
examination.  Regarding his current disability, the veteran 
reported having difficulty bending at the waist and limited 
motion of the neck.  He denied having any radicular symptoms 
into the upper or lower extremities, although he reported a 
sense of numbness around the left knee.  He had difficulty 
sitting for a prolonged period of time, but denied any bowel 
or bladder symptoms.

The examiner commented that examination of the lumbar spine 
was "unsettling," in that the veteran manifested multiple 
Waddel signs consistent with pain-exaggeration behaviors.  
Those behaviors included a complaint of low back pain with a 
superficial pinch, low back pain with concerted trunkopelvic 
rotation, low back pain with axial loading of the shoulders 
and upper spine, and diffuse tenderness to light touch.  The 
examiner also noted that on assessing the range of motion the 
veteran was unable to even begin bending forward, but 
appeared to be comfortable sitting in a chair with his hips 
at a 90 degree angle.  He demonstrated difficulty performing 
a toe raise, and made motions as if he were unstable and 
weak.  On neurological evaluation of the lower extremities he 
demonstrated break-away weakness of the left foot 
dorsiflexors, but there was no evidence of muscle atrophy in 
the lower extremities.  In addition, the straight leg raising 
test was negative while sitting, but positive at 30 degrees 
when lying.  The examiner stated that these results were 
contradictory.

Examination otherwise revealed physiologic and symmetrical 
reflexes, strength, and sensation in the upper and lower 
extremities, normal internal and external rotation of the 
hips, and no neurological abnormalities in the lower 
extremities.  Examination of the cervical spine disclosed a 
range of motion of 40 degrees of forward flexion, extension 
of 10 degrees, 45 degrees of rotation to the left, and 
60 degrees of rotation to the right.  There was no evidence 
of muscle atrophy in the upper extremities, Tinel's sign was 
negative at the wrists and elbows, and the neurological 
evaluation of the upper extremities was normal.

An X-ray study of the cervical spine showed degenerative disc 
disease at C6-C7, and some degenerative changes with minimal 
osteophytes in the lower vertebral bodies.  An X-ray study of 
the lumbar spine revealed a lumbarlized S1 segment, 
degenerative changes at L4 and L5, and narrowing of the disc 
space at L5-S1.  The examiner found that the degenerative 
changes in the lumbar spine were well preserved, particularly 
for a man of the veteran's age.  He also found that the 
cervical and lumbar disabilities were both moderately 
symptomatic.

In a September 1998 substantive appeal the veteran stated 
that the examiner in January 1997 told him that his 
disabilities were likely to increase in severity, and that 
the increased limitation of motion documented in the June 
1998 examination was indicative of that increase in 
disability.  He asserted that the "break-away" weakness in 
his left foot and the numbness in his left knee were due to 
his low back disorder, and that he should be compensated for 
the increased disability.

According to the VA treatment records, he complained of 
chronic neck and back pain in October 1998, for which he was 
given medication.  He stated that his back hurt if he rode on 
a riding lawn mower or worked too much.  Examination showed 
tenderness in the cervical and lumbar spine, but the 
neurological examination was negative.  He again complained 
of neck and back soreness and stiffness in the neck in 
February 1999.  Examination at that time revealed neck 
stiffness, and that he was unable to lie flat on his back, 
presumably due to back pain.  The neurological evaluation at 
that time revealed paresthesia on the left outer leg and 
foot, and his medications were continued.

The veteran underwent VA neurology and orthopedic 
examinations in September 1999 for the purpose of documenting 
the severity of his service-connected disabilities.  Both 
examinations included review of his claims file and medical 
records.  During the neurology examination he reported having 
back and neck pain since the in-service injury that slowly 
increased in severity over the years.  Following his 
separation from service he worked in construction, and as a 
long-haul truck driver for 24 years.  He stated that his back 
pain was aggravated by standing and prolonged walking and 
that his neck was always stiff, with a gradual decrease in 
the range of motion over the years.  He had fallen twice 
during the previous two months, with a resulting increase in 
his low back pain.  The examiner referenced recent diagnostic 
testing showing that he had incurred a compression fracture 
of one of the lumbar vertebrae.  A magnetic resonance image 
(MRI) of the lumbar spine also showed spinal stenosis at L3-
L4.

The neurologist referenced the service medical records and 
noted that although the veteran had incurred a laceration to 
the left axilla and fracture of the left humerus, the only 
mention of back or neck problems was documented in the 
November 1965 hospital summary.  The summary showed that the 
veteran complained of back pain, but an X-ray study showed no 
evidence of injury.  The records did not document any 
treatment or limited duty for neck or back pain then or 
subsequently.

Motor examination revealed normal muscle tone in all 
extremities and normal strength in the right upper extremity.  
The veteran had severe give-away weakness in the proximal 
left upper extremity and both lower extremities secondary to 
severe pain.  His muscle strength was normal in the distal 
left upper extremity and both lower extremities.  There was 
no evidence of muscle atrophy in his feet or hands.  The 
sensory examination was normal throughout, except for a very 
minimal difference in sensation to pinprick throughout the 
left lower extremity when compared to the right.  Deep tendon 
reflexes were physiologic and symmetrical, with no pathologic 
reflexes.  His gait was stooped and clearly antalgic and he 
was unable to perform toe, heel, or tandem walking.  The 
Romberg test was negative.  The range of motion of the 
cervical spine was limited to 45 degrees in all directions, 
but there was no evidence of muscle spasm in the cervical or 
lumbar areas.  The range of motion of the lumbar spine could 
not be assessed due to the acute compression fracture.

The neurologist provided diagnoses of a history of chronic 
cervical pain, etiology unclear; a history of chronic lumbar 
pain, etiology unclear; and an acute, traumatic non-
pathologic compression fracture of the lumbar spine, with 
resulting pain, give-away weakness, and limitation of motion 
of the lumbar spine.  He stated that, although the veteran 
attributed his current back complaints to the in-service 
fall, the contemporary evidence did not show the incurrence 
of a neck or back injury.  The examiner also stated that 
following his separation from service, the veteran had 
engaged in two lines of work that were usually impossible to 
maintain for an individual with chronic neck or back 
injuries.  The examiner found it highly unusual for an 
individual with significant low back or neck pain to maneuver 
a truck and maintain 24 years of employment.  He also found 
that, if the veteran had incurred back and neck injuries in 
service, his previous line of employment could have 
contributed to and exacerbated the injuries.

The neurologist also found that a complete evaluation of the 
back disability could not be completed due to the intervening 
compression fracture.  He noted that although there was some 
limitation of motion of the cervical spine, he was not able 
to palpate any evidence of muscle spasm.  The most recent 
cervical spine X-ray showed only degenerative changes with 
some narrowing of the intervertebral space at C6-C7.  He was 
not able to detect any evidence of significant nerve root 
compression, with no evidence of muscle atrophy, loss of 
reflexes, or dermatomal sensory loss.

The September 1999 orthopedic examination was conducted by 
the same examiner who performed the examination in June 1998.  
The examiner again reviewed the claims file and medical 
records, including the Board's March 1999 remand.  He noted 
that subsequent to the June 1998 examination the veteran 
incurred a compression fracture of a lumbar vertebra in May 
1999.  He provided the opinion that any injury that the 
veteran incurred in service, which was questionable, was no 
longer pertinent, in that any symptoms of a lumbar strain 
that he previously experienced would be negated by the 
compression fracture.

The veteran continued to complain of severe pain in his neck 
and back, and he still wore a body corset.  The range of 
motion of the lumbar spine was negligible.  There was no 
evidence of muscle atrophy or other objective evidence of 
weakness.  He continued to demonstrate break-away weakness in 
the left foot dorsiflexor, but the straight-leg raising test 
was negative.  There was no evidence of neurological 
impairment resulting from the cervical spine disorder.  The 
range of motion deficiencies remained inconsistent, with 
45 degrees of flexion, 40 degrees of extension, and 
60 degrees of rotation, bilaterally.  Tinel's sign was 
negative at the elbows and wrists.  The examiner referenced 
an X-ray study of the cervical spine that showed degenerative 
changes at C6-C7, which he found to be age-related.  

The examiner provided diagnoses of cervical spondylosis, age 
related; an L4 compression fracture, non-service connected; 
and a history of back pain.  He stated that, in his opinion, 
the veteran had mild limitation of motion of the cervical 
spine, with no evidence of any functional limitations due to 
the cervical symptoms.  His lumbar disability was related to 
the compression fracture, which was not service connected.  
The examiner again found that the veteran's subjective 
complaints were inconsistent with the objective findings.

An electromyography (EMG) report and nerve conduction study 
(NCS) in October 1999 revealed sub-clinical sensory 
neuropathy in the feet and carpal tunnel syndrome in the 
right wrist.  There was no evidence of cervical or lumbar 
radiculopathy.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The provisions of the VCAA 
apply to all claims filed on or after the date of enactment 
of the act, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied, (Apr. 27, 2001) (per curiam 
order).

The RO informed the veteran of the evidence needed to support 
his claim in October 1995 and April 1999.  The RO provided 
the veteran statements of the case and supplemental 
statements of the case in September 1998, December 1999, and 
September 2000.  Those documents informed the veteran of the 
regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding benefits.  In 
the March 1999 remand the Board informed the veteran of the 
conflicts in the available evidence, and the evidence 
required to resolve those conflicts.  The veteran's 
representative has reviewed the claims file on multiple 
occasions, and the RO provided copies of relevant evidence to 
the veteran.  The RO notified the veteran each time his case 
was sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.

In conjunction with the March 1999 remand the RO asked the 
veteran to identify all medical treatment providers from whom 
he had received treatment for his service-connected 
disorders, and the veteran responded that all treatment had 
been with the VAMC.  The RO has obtained the VA treatment 
records designated by the veteran.  The veteran provided 
testimony at a hearing before the RO Hearing Officer in June 
1993, and he and his representative have submitted numerous 
statements in support of his appeals.  The RO also provided 
the veteran VA medical examinations in April 1990, December 
1991, March 1993, January 1997, June 1998, and September 
1999.

The veteran and his representative contend that he should be 
afforded an orthopedic examination by a physician other than 
the physician conducting the June 1998 and September 1999 
examinations.  Other than disagreeing with the physician's 
characterization of the veteran's disability, they have not 
alluded to any inadequacies in the examination.  The 
examination was thorough and the clinical findings were 
detailed and well documented.  38 C.F.R. § 4.2.  The Board 
finds, therefore, that the reports of the examinations are 
adequate for rating purposes, and that remand of the case to 
conduct an additional examination is not warranted.

The veteran and his representative also contend that the RO 
failed to comply with the Board's March 1999 remand 
instructions because the veteran was not examined by another 
physician in September 1999.  In the March 1999 remand the 
Board instructed the RO to provide the veteran additional 
orthopedic and neurological examinations, but the Board did 
not specify that the examinations were to be conducted by a 
physician other than the physician conducting the June 1998 
examination.  Because the requested examinations were 
provided, the Board finds that the RO complied with the March 
1999 remand instructions.  Stegall, 11 Vet. App. at 268.

In the March 1999 remand the Board noted that although the RO 
had assigned staged ratings for the veteran's disabilities in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the RO had not provided the veteran the 
laws and regulations pertaining to the effective dates of 
disability ratings.  In the remand, however, the Board 
explained the provisions of the relevant regulations and 
provided a detailed analysis of the applicability of staged 
ratings as outlined in the Fenderson decision.  The veteran 
was given the opportunity to submit evidence and arguments in 
response to the March 1999 remand.  The Board finds, 
therefore, that it can consider the applicability of staged 
ratings without prejudice to the veteran.  Curry v. Brown, 
7 Vet. App. 59, 68 (1994).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeals.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his appeals and that VA has 
fulfilled its obligation to assist him in the development of 
the relevant evidence.



Analysis

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in September 
1997.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson, 12 Vet. App. at 119.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, and multiple involvements of the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Note (1): The 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Degenerative Disc Disease at C5-C6 with Degenerative 
Arthritis

Diagnostic Code 5290 provides a 10 percent rating for 
limitation of motion of the cervical spine if the limitation 
is slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides a 60 percent evaluation for 
intervertebral disc syndrome if pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
A 40 percent evaluation applies for a severe disorder, with 
recurring attacks and intermittent relief.  A 20 percent 
evaluation applies if the symptoms are moderate, with 
recurring attacks.  A 10 percent rating applies if the 
disorder is mild.  A zero percent rating is warranted when 
the disorder is post-operative and cured.  38 C.F.R. § 4.71a.

For the period July 17, 1990, to March 13, 1993, the cervical 
spine disability was manifested by complaints of pain.  With 
the grant of service connection in September 1997, the RO 
evaluated the cervical spine disability under Diagnostic Code 
5010-5290.  Although the examiner interpreted the March 1993 
X-ray study as showing degenerative disc disease at C6-C7, 
none of the medical evidence prior to that date indicated 
that the veteran had degenerative disc disease.  An X-ray 
study in January 1990 revealed no abnormalities of the 
cervical spine, and prior to March 1993 his complaints were 
attributed to questionable degenerative joint disease.  The 
Board finds, therefore, that for the period July 17, 1990, to 
March 13, 1993, the cervical spine disability is properly 
evaluated under the diagnostic codes pertaining to 
degenerative arthritis/limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, and 5290.

According to the rating criteria for Diagnostic Code 5290, a 
disability rating in excess of 10 percent is warranted if the 
limitation of motion is moderate.  None of the medical 
evidence prior to March 1993 documented any limitation of 
motion of the cervical spine, including any limitation of 
motion due to pain.  DeLuca, 8 Vet. App. at 202.  Thus, the 
criteria for a disability rating in excess of 10 percent 
based on limitation of motion were not met during that 
period.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997.  In the absence of 
any documented limitation of motion prior to March 13, 1993, 
including any objectively demonstrated limitation of motion 
due to pain, the Board finds that the veteran's complaints of 
pain are appropriately compensated by the 10 percent rating 
that has been assigned in accordance with Diagnostic Codes 
5003 and 5010.

According to Diagnostic Code 5003, a 20 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  However, that 
provision is not for application when there are other joints 
rated based on limitation of motion.  The service-connected 
arthritis of the left shoulder is separately compensated 
based on limitation of motion (Diagnostic Code 5201) and has 
been rated as 20 percent disabling since January 1990.  In 
any event, the medical evidence prior to March 13, 1993 does 
not document arthritis in any other service-connected joint.  
Thus, a rating in excess of 10 percent is not warranted for 
the cervical spine under the provisions of Diagnostic Code 
5003 prior to March 13, 1993.    

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5003 - 5010.  The consideration of an 
increased rating based on the provisions of 38 C.F.R. § 4.59 
is not warranted, since the veteran is in receipt of the 
minimum compensable evaluation for arthritis of the cervical 
spine.  The Board has determined, therefore, that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for degenerative disc disease at C5-C6 with 
degenerative arthritis, including an earlier effective date 
for the assignment of the 20 percent rating, for the period 
July 17, 1990, to March 13, 1993.  Fenderson, 12 Vet. App. 
at 119; see also Meeks v. West, 12 Vet. App. 352 (1999) 
(although 38 U.S.C.A. § 5110(a) allows for the grant of 
service connection to be effective with the date of the 
claim, the evaluation of the level of disability is to be 
based on the facts found).

From March 13, 1993, the cervical spine disability has been 
manifested by degenerative disc disease and osteoarthritis, 
complaints of pain and stiffness, muscle spasm, and 
limitation of motion, with no evidence of neurological 
impairment.  In accordance with Diagnostic Code 5290, a 
disability rating in excess of 20 percent is applicable if 
the limitation of motion is severe.  The examiner in March 
1993 described a 25-30 percent reduction in the range of 
motion of the cervical spine, including any limitation of 
motion due to pain, which the Board finds is no more than 
moderate.  The remaining evidence does not show more than 
moderate loss of motion.  The Board finds, therefore, that 
the criteria for a rating in excess of 20 percent based on 
limitation of motion are not met.

In considering any additional functional limitations due to 
the cervical spine disability, the examiners in January 1997, 
June 1998, and September 1999 characterized the neck 
disability, including all functional limitations, as 
moderate.  None of the examiners found any objective evidence 
of reduced strength or muscle atrophy.  In the absence of any 
objectively-demonstrated additional functional limitations, 
the Board finds that the functional limitations resulting 
from the cervical spine disability are appropriately 
compensated by the 20 percent rating that has been assigned 
effective March 13, 1993.

In accordance with Diagnostic Code 5293 for intervertebral 
disc syndrome, a 40 percent rating applies if the disorder is 
severe, with recurring attacks and intermittent relief.  The 
rating criteria include symptoms of neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
reflexes, or other neurological findings appropriate to the 
site of the diseased disc.  Although the examiner in January 
1997 described muscle spasm, none of the remaining evidence 
discloses evidence of muscle spasm in the cervical area.  In 
addition, the multiple VA examinations, including EMG/NCS 
testing in October 1999, revealed no evidence of neurological 
impairment resulting from the cervical spine pathology.  The 
examiners described the cervical spine disability, including 
the manifestations of degenerative disc disease, as moderate.  
Accordingly, the Board finds that the criteria for a 
disability rating in excess of 20 percent based on cervical 
disc disease are not met and that the preponderance of the 
evidence is against the claim for a higher rating for 
degenerative disc disease at C5-C6 with degenerative 
arthritis from March 13, 1993.

Lumbosacral Strain

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation applies if the symptoms 
consist of characteristic pain on motion.  A non-compensable 
evaluation applies if the disorder results only in slight 
subjective symptoms.  38 C.F.R. § 4.71a.

For the period July 17, 1990, to March 13, 1993, the low back 
disability was manifested by complaints of pain, with no 
objective evidence of any limited motion or other functional 
limitations and or low back pathology.  Because there is no 
objective evidence of functional limitation resulting from 
the lumbar spine disability prior to March 13, 1993, and 
because the veteran's complaints of pain are not supported by 
any objective evidence of low back pathology prior to that 
date, the Board finds that the criteria for a compensable 
disability rating for lumbosacral strain were not met prior 
to March 13, 1993.

Although the examiner in March 1993 apparently did not 
examine the lumbar spine, an X-ray study performed in 
conjunction with the examination revealed evidence of minimal 
to mild degenerative joint disease with spurring, a reduction 
in lordosis consistent with muscle spasm, and disc space 
narrowing.  Thus, the veteran's complaints of low back pain 
and limited motion were supported by objective evidence of 
low back pathology as of March 13, 1993, and X-ray evidence 
of degenerative changes.  The Board finds, therefore, that 
the criteria for a 10 percent rating in accordance with 
Diagnostic Code 5003 were met as of March 13, 1993.  
Fenderson, 12 Vet. App. 119; see also Hicks, 8 Vet. App. 
at 417.

According to the rating criteria for Diagnostic Code 5292, a 
disability rating in excess of 10 percent is warranted if the 
limitation of motion of the lumbar spine is moderate.  None 
of the medical evidence prior to January 4, 1997, documents 
any limitation of motion of the lumbar spine, including any 
limitation of motion due to pain.  DeLuca, 8 Vet. App. 
at 202.  Therefore, the criteria for a disability rating in 
excess of 10 percent based on limitation of motion were not 
met prior to January 4, 1997.  Fenderson, 12 Vet. App. 
at 119.

The veteran's low back complaints have been assessed as 
lumbosacral strain, and the RO has evaluated the disability 
under the diagnostic code pertaining to lumbosacral strain 
since service connection was granted in September 1997.  
Diagnostic Code 5295 provides a disability rating in excess 
of 10 percent for lumbosacral strain if the disorder is 
manifested by muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position.  The medical evidence does not show that any 
movement of the back caused muscle spasm, or that there was 
any loss of lumbar spine motion prior to January 4, 1997.  
With the exception of the veteran's complaints of pain, none 
of the medical evidence documented any functional limitations 
due to the low back disability prior to January 4, 1997.  
Spurgeon, 10 Vet. App. at 194.  Therefore, the criteria for a 
disability rating in excess of 10 percent based on 
lumbosacral strain, including an earlier effective date for 
the assignment of the 20 percent rating, were not met prior 
to January 4, 1997.  

From January 4, 1997, the low back disability has been 
manifested by complaints of pain, stiffness, and limited 
motion, and mild muscle spasm, all of which the examiner at 
that time characterized as a moderate disability.  Although 
the veteran demonstrated marked limitation of motion of the 
lumbar spine in June 1998, the examiner found, in essence, 
that the range of motion he exhibited was not credible, in 
that the veteran's subjective responses were not supported by 
the objective clinical signs and he had demonstrated pain-
exaggeration behavior.  The Board finds, therefore, that any 
limitation of motion of the lumbar spine, including any 
limitation of motion due to pain, is no more than moderate.

In accordance with Diagnostic Code 5292, a disability rating 
in excess of 20 percent is applicable if there is severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.17a.  
As stated above, the limitation of motion of the lumbar spine 
is no more than moderate; thus, the criteria for a disability 
rating in excess of 20 percent based on limitation of motion 
are not met effective January 4, 1997.

Pursuant to Diagnostic Code 5295, a rating in excess of 
20 percent requires evidence of severe lumbosacral strain, 
characterized by listing of the whole spine to one side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a.  Although there is 
evidence of degenerative changes in the veteran's lumbar 
spine, the objective evidence does not show listing of the 
spine to one side, marked limitation of forward bending, the 
loss of lateral motion of the spine, or abnormal mobility on 
forced motion.  Additionally, the examiner in January 1997 
characterized the low back disability as moderate, not 
severe.

The examiners in September 1999 stated that following the 
compression fracture of the lumbar spine in May 1999, any 
manifestations of the veteran's lumbosacral strain had been 
surpassed by the symptoms of the compression fracture.  The 
effects of the intervening injury cannot be considered in 
determining the appropriate rating for the service-connected 
lumbosacral strain.  38 C.F.R. § 4.14.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 20 percent for lumbosacral strain have not been 
met, and that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for lumbosacral 
strain.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease at C5-C6 
with degenerative arthritis for the period July 17, 1990, to 
March 13, 1993, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease at C5-C6 
with degenerative arthritis effective March 13, 1993, is 
denied.

A 10 percent disability rating for lumbosacral strain is 
granted effective March 13, 1993, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for lumbosacral strain effective January 
4, 1997, is denied.

REMAND

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The veteran contends that his service-connected disabilities 
prevent him from being able to secure and follow a 
substantially gainful occupation.  The VA treatment records 
indicate that he had claimed entitlement to disability 
benefits from the Social Security Administration (SSA), and 
that a hearing regarding that claim was scheduled.  It is not 
clear from the evidence of record whether the veteran was 
awarded the claimed benefits.

In his April 1999 claim for a total rating based on 
unemployability, the veteran stated that he had worked as a 
truck driver for the same company from 1972 to 1997, and that 
the company had given him special treatment regarding his 
disabilities due to his many years of employment.  He also 
stated that the company had gone out of business and that, 
although he obtained other employment, he was not able to 
perform the required duties due to his service-connected 
disabilities.  The medical evidence shows, however, that in 
addition to his service-connected disabilities, the veteran 
has additional disabilities that are not related to service 
and that he has exaggerated the symptoms of his service-
connected back disability.  

In an April 1999 statement the veteran reported that his VA 
physician, Rita Kusnoor, M.D., had told him on numerous 
occasions that he was not able to work due to his service-
connected disabilities of the cervical and lumbar spine.  
Although Dr. Kusnoor's treatment records through February 
1999 are in the claims file, they include no such opinion.  
Because such an opinion is highly relevant to the veteran's 
claim for a total rating, he should be instructed to obtain 
the written opinion of his physician regarding his 
employability or the RO should obtain the opinion from the VA 
physician.  Voerth v. West, 13 Vet. App. 117 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits to 
include the decision reached and the 
medical records relied upon concerning 
that claim.

3.  The RO should instruct the veteran to 
obtain a written opinion from his 
treating physician regarding his ability 
to secure and follow substantially 
gainful employment due to his service-
connected disabilities, and/or request 
that opinion from Dr. Kusnoor.  

4.  After undertaking any development 
deemed appropriate regarding the issue of 
entitlement to a compensable rating for a 
laceration scar of the left axilla, the 
RO should re-adjudicate that issue.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  The veteran and 
his representative should then be given 
the opportunity to submit a substantive 
appeal regarding that issue.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability.  If the RO 
finds that the veteran is not able to 
secure or follow substantially gainful 
employment due to his service-connected 
disabilities, but that the percentage 
requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be referred to 
the Director of the Compensation and 
Pension Service for consideration of an 
extra-schedular total disability rating.  
If entitlement to a total rating remains 
denied, the veteran and his 
representative should be provided with a 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for a total rating, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to that issue.  An appropriate period of 
time should be allowed for response.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



